DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed December 23, 2020 is acknowledged and has been entered.  Claims 3, 4, 26, 27, 29, 33, and 34 have been canceled.  Claims 1, 6, 30, and 31 have been amended.  Claims 35-40 have been added.

2.	As before noted Applicant elected the invention of Group I, claims 1-9, drawn to a method for treating a subject having a triple negative breast cancer.
	Additionally, Applicant has elected the species of the invention in which the immunotherapeutic agent is an anti-CTLA-4 antibody.

3.	Claims 1, 2, 4, 6-9, 28, 30-32, and 35-40 are pending in the application and are currently under prosecution.

Election/Restriction
4.	As previously noted the restriction and election requirement set forth in the Office action mailed January 24, 2020 has been withdrawn in part so as to rejoin the elected species and the non-elected species in which the immunotherapeutic agent is an anti-PD-1 antibody.

Information Disclosure Statement
5.	The information disclosure filed December 23, 2020 has been considered.  An initialed copy is enclosed.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed provisional applications is acknowledged.  
However, claims 1, 2, 4, 6-9, 28, 30-32, and 35-40 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely November 8, 2017.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 15, 2020.
Notably, at least part of the grounds of rejection of the claims under 35 U.S.C. § 112(a) and/or 112(b) as not satisfying the enablement requirement or as failing to clearly and particularly point to the subject matter that is regarded as the invention have been withdrawn in light of Applicant’s remarks at pages 12-15 of the amendment filed December 23, 2020.  As noted in the preceding Office action mailed September 24, 2020, 1.  In this instance Applicant has identified for the record the particular antibodies to which the claims are directed (i.e., YERVOY (Ipilimumab), OPDIVO (Nivolumab), and KETRUDA (Pembrolizumab)) as being antibodies that are currently available for clinical use and accordingly these grounds of rejection have been withdrawn.  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Claim Objections
8.	Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See M.P.E.P. § 608.01(m).
	To be clear, it appears that the claims are duplicates because claim 9, which depends from claim 1 recites, “wherein the subject is a human”2, where according to claim 1 the method is intended for use in treating a triple negative breast cancer in a human and comprises the step of administering to the human.  

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1, 2, 4, 6-9, 28, 30-32, and 35-40 are indefinite for the following reasons:
Claim 1 recites “one or more of a human checkpoint inhibitor anti-CTLA4 antibody and/or one or more of a human checkpoint inhibitor anti-PD1 antibody”.  It is not clear how the claims are to be construed because it is not clear how this recitation should be read and understood since one cannot select one or more of a “set” consisting of only one member.
If appropriate, depending upon the subject matter that is regarded as the invention, it is suggested that this issue may best be remedied by amending claim 1 to recite, for example, “one or more of a human checkpoint inhibitor anti-CTLA4 antibody and a human checkpoint inhibitor anti-PD1 antibody” or alternatively “one or more human checkpoint inhibitor anti-CTLA4 antibodies and/or one or more human checkpoint inhibitor anti-PD1 antibodies”.3 
Claim 6 recites the limitation “the one immune checkpoint inhibitor”.  This recitation finds no clear antecedent basis in the language of the preceding claim and it is unclear to which “one immune checkpoint inhibitor” claim 6 is directed.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention4.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


	At page 14 of the amendment filed December 23, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
According to claim 1, as presently amended, the method comprises administering to the subject a therapeutically effective amount of a TMV obtained from a human triple negative breast cancer (TNBC) cell, which comprises a lipid membrane with a B7-1 and/or IL-12 molecule anchored to thereto, and one or more human immune checkpoint inhibitor anti-CTLA4 or anti-PD1 antibodies.
The antibodies that are used in practicing the claimed invention are only described by their function (i.e., the antibodies must binds to either CTLA-4 or PD-1 and act as “immune checkpoint inhibitors”.  The antibodies need not have any particular structure or act by any particular mechanism to cause any one particular effect, provided that they somehow act as “immune checkpoint inhibitors”, presumably to somehow negatively modulates an activity of CTLA4 or PD1 in a human to in turn modulate the immune system or a component or function thereof in the human.  Of course the skilled artisan cannot immediately envisage, recognize or distinguish at least a substantial number of these antibodies that are suitably and effectively used in combination with the TMV to treat TNBC in humans.  It is not even evident what function the antibodies must have, apart from binding to human CTLA4 or human PD1, because it is unclear just how the antibodies must function to be regarded as “checkpoint inhibitors” and/or what effect must be achieved by administering the antibodies to the human treated.  How then might one 
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of antibodies that bind to CTLA-4 or PD-1, which presumably are somehow capable of negatively modulating an element of the immune system or its functionality so as to be suitably and effectively used in combination with the TMV in practicing the claimed invention to achieve the claimed therapeutic objective, but which otherwise are structurally and functionally or mechanistically disparate, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Here Applicant is duly reminded that “generalized language may not suffice if it University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the antibodies to which the claims are directed, which may be used in combination with the TMV to treat TNBC in a human.  A description of what a material does (or must do), rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of even a catalog of potentially effective antibodies that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising administering to a mammal an unspecified antibody that binds to CTLA-4 or PD-1 and acts as an “immune checkpoint inhibitor”, so as to be suitably and effectively used in combination with the TMV in practicing the claimed invention to achieve the claimed objective, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to inhibit binding of CTLA4 or PD-1 to a ligand thereof, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an antibody that has the ability, not only to bind to CTLA4 or PD1, but to act as an “immune checkpoint inhibitor”, so that it is be suitably and effectively used in combination with the TMV in practicing the claimed invention to achieve the claimed objective; without such antibodies, it is impossible to practice the invention. 
In addition, although the skilled artisan could potentially identify an anti-CTLA4 antibody and/or an anti-PD1 antibody that might be used in practicing the claimed invention by screening large pluralities of materially and structurally disparate antibodies that bind to CTLA4 or PD1 to determine which, if any, are capable of somehow modulating the immune system, so as to be suitably and effectively used in combination with the TMV in practicing the claimed invention to achieve the claimed objective, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of antibodies to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify an antibody that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.

So, in order to better explain the position taken herein, first, Applicant is reminded that the Federal Circuit has recently decided that the description of a fully characterized molecular target of an antibody is sufficient to adequately describe an antibody that binds that target.  See Noelle v. Lederman, 69 USPQ2d 1508 (CA FC 2004).  However, the same court decided that each case involving the issue of written description, “must be decided on its own facts.  Thus, the precedential value of cases in this area is extremely limited.”  Vas-Cath, 935 F.2d at 1562 (quoting In re Driscoll, 562 F.2d 1245, 1250 (C.C.P.A. 1977)).  So, here, it is important that it be recognized that the claims may be construed as being directed to an antibody that binds to a human PD-1 polypeptide and thereby inhibits an activity thereof.  The human CTLA-4 and PD-1 polypeptides may, arguably, be considered fully characterized antigens; and so, if the claims were directed to an antibody that must simply bind to the polypeptide (antigen), as a general rule, the written description would be met by the description of the fully characterized antigen alone.  However, in this instance, the claims are not directed to an antibody that merely binds its molecular target (e.g., PD-1), but rather to an antibody that binds to its molecular target and thereby inhibits an activity thereof, so as to be suitably used in practicing the claimed invention to achieve the claimed objective.  While the particular activity of CTLA-4 or PD-1 that is inhibited is not specified or limited by the supporting disclosure, an antibody that binds CTLA-4 or PD-1 is not reasonably expected to inhibit an activity 
Such “epitope-specific effects” of antibodies to be used to treat cancer were described many years ago by Stancovski et al. (Proc. Natl. Acad. Sci. USA. 1991 Oct 1; 88 (19): 8691-5).  Stancovski et al. describes the characterization of the effects upon the growth of tumor cells of various different antibodies that each bind the extracellular domain of a tumor-associated antigen, ErbB2; see entire document (e.g., the abstract).  Stancovski et al. teaches some anti-ErbB2 antibodies inhibited tumor cell growth, but others actually accelerated their growth (page 8693, column 1).  
Antibodies that bind to CTLA-4 or PD-1 are no different.  The skilled artisan cannot in general predict whether any given antibody that specifically binds to CTLA-4  or PD-1 is capable of inhibiting an activity or function thereof.5  
Support for this position is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  
By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 
Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1. 
Accordingly, although the claims are not directed to antibodies that binds to CTLA-4 or PD-1 to its activity, if it might be presumed that the antibodies are meant to be antagonists, the mere generalized description of antibodies that bind and inhibit an activity of CTLA-4 or PD-1, even if considered a fully characterized antigen, cannot suffice to describe antibodies that have the necessary effect upon the activity or function of CTLA-4 or PD-1 upon binding to the antigen to be suitably and effectively used in practicing the claimed invention to achieve the claimed objective. This is because the skilled artisan cannot immediately envisage, recognize, or distinguish antibodies that bind CTLA-4 or PD-1 to inhibit an activity thereof, so as to be regarded as being a suitable “immune checkpoint inhibitor” or an antibody that is suitably and effectively used in combination with the TMV to treat TNBC in humans, from such antibodies that do not function in this manner.
Thus, the description of certain anti-CTLA-4 antibodies (e.g., Ipilimumab) or anti-PD-1 antibodies (e.g., Nivolumab and Pembrolizumab) does not suffice then to adequately describe the genus of structurally disparate antibodies or other substances that act as “immune checkpoint inhibitors”.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
In this instance the specification describes some particular antibodies such as Nivolumab and Pembrolizumab6, but inasmuch as the claims are not so limited and are instead directed to any of a genus of structurally disparate antibodies, which somehow function as “immune checkpoint inhibitors” that are suitably used in practicing the claimed invention to achieve the claimed objective, perhaps by binding to the same epitope of CTLA-4 as Nivolumab or to the same epitope of PD-1 as Pembrolizumab, or perhaps not, Nivolumab and Pembrolizumab are not adequately representative of the claimed genus, as a whole; and nor are any of the other particularly described antibodies since each has a unique structure and bind to different antigens or different epitopes thereof.  
Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
While one could empirically test a plurality of antibodies that bind to CTLA-4 or PD-1 to determine which, if any, have the functional characteristics of an antibody that is suitably and effectively used in practicing the claimed invention to achieve the claimed objective, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this case, then, it seems the actual inventive work of producing at 7   
Lastly, it is aptly noted that even though the claims, as presently amended, are drawn to an “immune checkpoint inhibitor”, which is either or both of an anti-CTLA4 antibody and an anti-PD1 antibody, these antibodies need not bind to an epitope of CTLA-4 or PD-1 to block its binding to another molecule (e.g., a ligand thereof); but nevertheless, a recent publication highlights the unpredictable nature of the art to suggest that even an antibody that binds to an epitope of CTLA-4, so as to block binding of CTLA-4 to its ligands, may not share the functional attributes of another anti-CTLA-4 antibody such as Ipilimumab.  More particularly, Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917) reports the finding that a single domain antibody, which lacks an Fc portion, is not effectively used to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligands; see entire document (e.g., the abstract).
Here Applicant is duly reminded that “‘[the] purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Although the skilled artisan could potentially identify antibodies that might be used in practicing the claimed invention by screening for antibodies to determine which are capable of binding to CTLA4 or PD1 polypeptides occurring in different mammals and which of those are suitably and effectively used in practicing the claimed invention to achieve the claimed objective, it is again noted that the written description provision of 35 
Absent the adequate description of a representative number of members of the genus of antibodies to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify such antibodies, which are used in practicing the claimed invention to achieve the claimed objective of ameliorating a triple negative breast cancer in any given mammalian subject.    
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.   
In summary, since in this case the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objective.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the “immune checkpoint inhibitor” anti-CTLA-4 and anti-PD-1 antibodies, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been given careful consideration, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
 
13.	The rejection of claims 1, 2, 4, 6-9, 28, 30-32, and 35-40 under 35 U.S.C. 112(a), because the specification, while being enabling for using any embodiment of the claimed invention, which is taught by the prior art, does not reasonably provide enablement for using the claimed invention, is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Beginning at page 14 of the amendment filed December 23, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice8), it cannot be practiced without undue experimentation.  
Applicant is reminded that reasonable correlation must exist between the scope of 
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “an immunotherapeutic agent” and a TMV comprising “an antigen molecule”, which are suitably and effectively used in combination to treat TNBC cells in a subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In this instance it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
Turning to a different issue, the “immune checkpoint inhibitor” is an anti-CTLA4 antibody and/or an anti-PD1 antibody.  However, as previously explained, inasmuch as the antibody may be any antibody that binds to CTLA-4 (e.g., a single chain Fv (scFv), which is a recombinant antibody comprising only the heavy chain variable domain and light chain variable domain of antibody adjoined by a peptide linker or perhaps a single domain antibody), but which does not necessarily comprise an Fc domain, it is aptly noted that Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917) reports a recent finding that a single domain antibody, which lacks an Fc portion, is not effective to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligand; see entire document (e.g., the abstract).  Yet the specification does not describe, for example, an antigen binding fragment of an antibody such as ipilimumab or a single domain antibody that binds to human CTLA-4, which is effectively used in practicing the claimed invention to treat TNBC; and it may not be presumed that any given antigen binding fragment or any given single domain antibody, particularly if lacking an Fc effector domain, will be found to be effectively used in combination with the TMV to treat TNBC.  Thus, it is submitted that the specification does not reasonably enable the use of the claimed invention, which cannot be practiced without undue experimentation since the claims are not directed to known anti-CTLA-4 antibodies, such as ipilimumab, and therefore it would first be necessary to determine which anti-CTLA-4 antibodies are suitably used and which are not.
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	The rejection of claims 1, 2, 4, 6-9, 28, 30-32, and 35-40 under 35 U.S.C. 103, as being obvious over U.S. Patent Application No. 2018/0117145-A1 in view of Goldenberg Oncotarget. 2015 Sep 8; 6 (26): 22496-512), is maintained.
Notably, the applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Accordingly this rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Beginning at page 15 of the amendment filed December 23, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims, as presently amended, are herein drawn to a method for treating a triple negative breast cancer in a human subject, said method comprising administering to the subject a therapeutically effective amount of:
(a)	a tumor membrane vesicle (TMV) obtained from a human triple negative breast cancer cell comprising a lipid membrane and either or both of B7-1 and IL-12 “anchored to the lipid membrane”; and
(b)	one or more human immune checkpoint inhibitors, which are anti-CTLA4 antibodies and/or anti-PD1 antibodies. 
The specification expressly defines the term “anchored to the lipid membrane” as referring to “the insertion of an exogenous polypeptide such as B7-1, B7-2 and/or IL-12 at the exterior of the lipid membrane surface” and further discloses that the term “does not refer to endogenous polypeptides naturally expressed at a cell’s surface” (page 15, lines 5-8).  Accordingly the claims are directed to a tumor membrane vesicle (TMV) obtained from a human triple negative breast cancer cell, which comprising a lipid 
U.S. Patent Application No. 2018/0117145-A1 (Selvaraj) teaches a method of treating breast cancer in a subject having the disease, said method comprising administering to the subject a therapeutically effective amount of a composition comprising non-naturally occurring particles comprising a lipid membrane or more particularly live, irradiated tumor cells or tumor cell membrane vesicles; see entire document (e.g., paragraphs [0009] and [0023]).  Selvaraj teaches the particles are modified by protein transfer to express one or more glycosylphosphatidylinositol (GPI)-anchored immunostimulatory or costimulatory molecules (see, e.g., paragraph [0008]).  Selvaraj teaches B7-1 and/or IL-12 molecules are anchored into the lipid membrane of the particles; see, e.g., paragraph [0015].  Selvaraj teaches the particles further comprise tumor-associated antigens such as HER-2, MUC-1, and MAGE-A3, which are also inserted into the lipid membrane of the particles (see, e.g., paragraphs [0009] and [0014]).  Selvaraj teaches the particles are administered to the subject in combination with an immunotherapeutic agent such as IL-15 (see, e.g., paragraph [0158]).  Selvaraj teaches the particles are administered to the subject in combination with the anti-PD-1 antibody Nivolumab, which is known to block binding of PD-1 to ligands thereof to inhibit the immunosuppressive activities of PD-1 (see, e.g., paragraph [0016]).  Selvaraj teaches the particles are administered to the subject in combination with an anti-CTLA-4 antibody such as Ipilimumab, which is known to block binding of CTLA-4 to ligands thereof (see, e.g., paragraph [0016]).  
Notably, Selvaraj does not expressly teach that the method is used to treat triple negative breast cancer (TNBC), which is understood to be type of cancer that does not express estrogen receptor (ER), progesterone receptor (PR), or HER-29. 
Goldenberg et al. teaches trophoblast cell-surface antigen (Trop-2) is a promising molecular target to be used for treating metastatic cancer types including, in particular, triple negative breast cancer; see entire document (e.g., the abstract; and the paragraph bridging pages 22496 and 22497).  Demonstrating the suitability of Trop-2 as a molecular target, Goldenberg et al. teaches preclinical results, as well as those of an ongoing clinical 
	Given the combined teachings of Selvaraj and Goldenberg et al., it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the method of treating breast cancer, as disclosed by Selvarajm, to treat TNBC in a human patient after incorporating Trop-2 into the lipid membrane of the particles to be administered to the subject in combination with an immunotherapeutic agent such as IL-15, the anti-human PD-1 antibody Nivolumab, or the anti-human CTLA-4 antibody Ipilimumab  (or both the anti-CTLA4 antibody and the anti-PD1 antibody).  Moreover it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the method of treating breast cancer, as disclosed by Selvarajm, to treat TNBC in a human patient by preparing the membrane particles from biopsied triple negative breast cancer cells of the patient.  To elaborate, Selvarajm suggests the incorporation of tumor-associated antigens such as HER-2 into the lipid membrane of the particle, but since TNBC cells do not express HER-2, it would be immediately obvious to one ordinarily skilled in the art to incorporate Trop-2 because Goldenberg et al. suggests Trop-2 is a suitable molecular target.  It follows that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat TNBC in human patients afflicted with the disease.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so because Selvarajm teaches the method will be effective to elicit an immune response against cancer cells in the subject, provided that the cells express the antigen, and because Goldenberg et al. teaches that Trop-2 is expressed by TNBC cells and has already been shown to be used as a molecular target with considerable success.  
	Although the prior art does not expressly teach that the practice of the method of treating TNBC, as suggested thereby, reduces metastasis of the TNBC in the subject or reduces the size of a tumor in the subject, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention, the practice of the method suggested by the prior art is expected to cause the same therapeutic effects 
	Here Applicant is duly reminded that the Office lacks the facilities and resources necessary to show that the practice of the method suggested by the prior art causes the same effects in the subject as the practice of the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed method is different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989). 
Applicant previously argued that the combination of the teachings of the cited publications would not have rendered the invention obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention.
In response, as explained in the preceding Office action, given the combined teachings of Selvaraj and Goldenberg et al., it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the method of treating breast cancer, as disclosed by Selvarajm, to treat TNBC in a human patient after incorporating Trop-2 into the lipid membrane of the particles to be administered to the subject in combination with an immunotherapeutic agent such as IL-15, the anti-PD-1 antibody Nivolumab, or the anti-CTLA-4 antibody Ipilimumab  (or both the anti-CTLA4 antibody and the anti-PD1 antibody).  To elaborate, Selvarajm suggests the incorporation of tumor-associated antigens such as HER-2 into the lipid membrane of the particle, but since TNBC cells do not express HER-2, it would be immediately obvious to one ordinarily skilled in the art to incorporate Trop-2 because Goldenberg et al. suggests Trop-2 is a suitable molecular target.  It follows that one ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat TNBC in human patients afflicted with the disease.  Then, as explained, one ordinarily skilled in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in doing so because Selvarajm teaches the method will be effective to elicit an immune response against cancer cells in the subject, provided that the cells express the antigen, and because Goldenberg et al. teaches that Trop-2 is expressed by TNBC cells and has already been shown to be used as a molecular target with considerable success.  
 Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

            Accordingly Appellant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., Trop-2 is expressed by TNBC cells and has proven to be a therapeutic target – therefore it is – and the fact that an ADC is internalized by a cell upon binding to the protein at the surface of the cell is not of import). 
            As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Lastly, the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Furthermore, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
Therefore it was previously submitted that this matter represents a clear, “text-book” case of obviousness under 35 U.S.C. § 103.
 “[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
Thus, the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
Applicant has again traversed the propriety of maintaining this ground of rejection arguing that Goldenberg et al. does not teach Trop-2 is a suitable target or should be used to elicit an effective humoral (antibody-mediated) anticancer immune response.  This, as Applicant has argued, is because Goldenberg et al. only teaches that it is a promising molecular target to be used for treating metastatic triple negative breast cancer using an immunoconjugate (i.e., an antibody conjugated to a toxin or cytotoxic moiety).

So, while Applicant’s arguments have been given careful consideration, it is submitted that the claimed invention would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention in view of the teachings of Selvaraj and Goldenberg et al. for the reasons stated.

Conclusion
18.	No claim is allowed.

19.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	WO2013/116656 teaches plasma membrane vesicles that have been engineered to comprise exogenous proteins such as B7-1 and IL-12, as well as other antigenic proteins such as tumor-associated antigens, which are used to treat breast cancer in combination with an anti-CTLA-4 antibody such as ipilimumab or the anti-PD-1 antibody nivolumab. 
	U.S. Patent Application No. 2015/0071987-A1 teaches plasma membrane vesicles that have been engineered to comprise exogenous proteins such as B7-1 and IL-12, as well as other antigenic proteins such as tumor-associated antigens, which are used to treat breast cancer in combination with an anti-CTLA-4 antibody such as ipilimumab or the anti-PD-1 antibody nivolumab. 
 	U.S. Patent Application No. 2002/0009468-A1 teaches plasma membrane vesicles that have been engineered to comprise exogenous proteins such as B7-1 and IL-12, as well as other antigenic proteins such as tumor-associated antigens, which are used to 
U.S. Patent Application No. 2007/0243159-A1 teaches plasma membrane vesicles that have been engineered to comprise exogenous proteins such as B7-1 and IL-12, as well as other antigenic proteins such as tumor-associated antigens, which are used to treat breast cancer in combination with an adjuvant or cytokine. 
U.S. Patent Application No. 2003/0105054-A1 teaches a composition comprising the cell membrane of a tumor cell in which IL-2 is inserted into the membrane as a GPI-anchored protein.
Patel et al. (Biotechnol. Bioeng. 2015 Jun; 112 (6): 1102-10; electronically published April 17, 2015) teaches delivery of antigen in particulate form using synthetic or natural particles induces stronger immunity than soluble forms of antigens; in addition Patel et al. teaches a enveloped virus-like particle comprising GPI-anchored TAAs inserted into the lipid membrane.
Bozeman et al. (Hum. Vaccin. Immunother. 2016; 12 (2): 421-30; author manuscript published on-line August 26, 2015) teaches B7-1 and GPI-IL-12 expressing cellular vaccines for the treatment of breast cancer in combination with PD-L1 blockade.
McHugh et al. (Cancer Res. 1999 May 15; 59 (10): 2433-7) teaches protein transfer of glycosyl-phosphatidylinositol-B7-1 into tumor cell membranes to produce a vaccine for tumor immunotherapy.
Nagarajan  et al. (Vaccine. 2006 Mar 20; 24 (13): 2264-74) teaches human tumor membrane vesicles modified to express glycolipid-anchored IL-12 by protein transfer induce T cell proliferation in vitro: a potential approach for local delivery of cytokines during vaccination.
Patel et al. (Biomaterials. 2016 Jan; 74: 231-44; electronically published September 28, 2015) teaches plasma membrane vesicles decorated with glycolipid-anchored antigens and adjuvants via protein transfer as an antigen delivery platform for inhibition of tumor growth.
Patel et al. (Nanomedicine. 2015 Jul; 11 (5): 1097-107; electronically published March 6, 2015) teaches protein transfer-mediated surface engineering to adjuvantate virus-like nanoparticles for enhanced anti-viral immune responses.
Lee et al. (PLoS One. 2012; 7 (3): e33330; electronically published March 15, 
U.S. Patent Application No. 2004/0214783-A1 teaches membraneous vesicles comprising GPI-anchored proteins for use as cancer vaccines.
Bumgarner et al. (J. Control Release. 2009 Jul 20; 137 (2): 90-7) teaches surface engineering of microparticles by novel protein transfer for targeted antigen/drug delivery.
Napoletano et al. (Int. J. Immunopathol. Pharmacol. 2009 Jul-Sep; 22 (3): 647-58) teaches immunogenicity of allo-vesicle carrying ERBB2 tumor antigen for dendritic cell-based anti-tumor immunotherapy.
Cimino et al. (Immunol. Res. 2004; 29 (1-3): 231-40) teaches cancer vaccine development: protein transfer of membrane-anchored cytokines and immunostimulatory molecules.
 Poloso et al. (Vaccine. 2001 Feb 28; 19 (15-16): 2029-38) teaches development of therapeutic vaccines by direct modification of cell membranes from surgically removed human tumor tissue with immunostimulatory molecules.
Li et al. (Clin. Immunol. 2009 Nov; 133 (2): 184-97) teaches allogeneic GM-CSF-secreting tumor cell immunotherapies in combination with an immune checkpoint inhibitor (an anti-PD-1 antibody) generate potent anti-tumor responses comparable to autologous tumor cell immunotherapies.
van Broekhoven et al. (Int. J. Cancer. 2002 Mar 1; 98 (1): 63-72) teaches a novel approach for modifying tumor cell-derived plasma membrane vesicles to contain encapsulated IL-2 and engrafted costimulatory molecules for use in tumor immunotherapy.

20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
February 4, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        2 Claim 1 does not refer to a  subject, but presumably the subject is the human to whom the TMV and one or more checkpoint inhibitor antibodies is administered.
        3 Claims 6, 30, 31, and 40 should be amended consistently.
        4 See M.P.E.P. § 2172 (II).
        5 Here Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        6 See, e.g., page 19, lines 6-10 and 17-21.
        
        7 Notably, according to Oh et al. (Mol. Cells. 2012 Dec; 34 (6): 523-9), due to the unpredictable nature of the art, it is not merely a routine task to identify antibodies that inhibit the activity of a given receptor, as opposed to antibodies that act as agonists to promote the activity of the receptor.  Underscoring the unpredictability, Oh et al. discloses, “inhibitory targeting of c-Met with antibodies has proven difficult, because most antibodies have intrinsic agonist activity” (abstract).
        
        8 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        9 See the specification at page 24, lines 21-23, where the term is defined.